IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                     FILED
                                                                  November 9, 2007
                                  No. 07-60196
                                Summary Calendar                Charles R. Fulbruge III
                                                                        Clerk
SALVADOR MORA

                                             Petitioner

v.

PETER D KEISLER, ACTING U S ATTORNEY GENERAL

                                             Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A79 502 729


Before HIGGINBOTHAM, STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Salvador Mora, a native of Mexico illegally present in the United States,
petitions for review of a final order of removal by the Board of Immigration
Appeals (BIA) dismissing his appeal of the decision of the Immigration Judge
finding him inadmissible under 8 U.S.C. § 1182(a)(9)(C)(i)(I) and thus ineligible
to adjust status under 8 U.S.C. § 1255(i). We review the BIA’s conclusions of law
de novo while granting Chevron1 deference to its reasonable interpretations of


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      1
          Chevron U.S.A. Inc. v. Natural Res. Def. Council, 467 U.S. 837 (1984).
                                   No. 07-60196

the Immigration and Naturalization Act.             Mortera-Cruz v. Gonzales,
409 F.3d 246, 250 (5th Cir. 2005).
      Mora     now    apparently     concedes     his   inadmissibility     under
§ 1182(a)(9)(C)(i)(I) but contends that Congress did not intend for such
inadmissibility to affect his ability to seek adjustment of status under § 1255(i),
relying on the Tenth Circuit’s decision in Padilla-Caldera v. Gonzalez, 453 F.3d
1237 (10th Cir. 2006), as well as the Ninth Circuit’s decision in Acosta v.
Gonzalez, 439 F.3d 550 (9th Cir. 2006).       As Mora acknowledges, we have
previously upheld as reasonable the BIA’s interpretation that compliance with
the requirements of § 1255(i) does not cure inadmissibility under
§ 1182(a)(9)(C)(i)(I). Mortera-Cruz, 409 F.3d at 256. This court is aware the
Ninth and Tenth Circuits hold otherwise, but that is not the law in this circuit.
See Allison v. Citgo Petroleum Corp., 151 F.3d 402, 411 n.3 (5th Cir. 1998).
      Mora’s arguments are foreclosed.        Mortera-Cruz, 409 F.3d at 256.
Accordingly, the petition for review is DENIED.




                                        2